      4:20-cv-04494-JMC           Date Filed 04/16/21        Entry Number 24         Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

Hassan Dones Mose,                          ) C/A No. 4:20-4494-JMC-TER
                                        Plaintiff,
                                            )
                                            )
vs.                                         )               ORDER
                                            )
Kershaw County Detention Center,            )
                                 Defendant. )
___________________________________________ )

        This is an action filed by a former pretrial detainee proceeding pro se. Therefore, in the
event that a limitations issue arises, Plaintiff shall have the benefit of the holding in Houston v. Lack,
487 U.S. 266 (1988) (prisoner’s pleading was filed at the moment of delivery to prison authorities
for forwarding to District Court). Under Local Rule 73.02(B)(2), pretrial proceedings in this action
have been referred to the assigned United States Magistrate Judge.

PAYMENT OF FILING FEE
        Plaintiff has submitted an Application to Proceed Without Prepayment of Fees and Affidavit
(Form AO 240), which is construed as a motion for leave to proceed in forma pauperis. See 28
U.S.C. § 1915. A review of the motion reveals that Plaintiff should be relieved of the obligation to
prepay the full filing fee. Plaintiff’s motion for leave to proceed in forma pauperis is granted (ECF
No. 22), subject to the court’s right to require a payment if Plaintiff’s financial condition changes,
and to tax fees and costs against Plaintiff at the conclusion of this case if the court finds the case to
be without merit. See Flint v. Haynes, 651 F.2d 970, 972-74 (4th Cir. 1981).

TO THE CLERK OF COURT:
       This case is subject to dismissal. Therefore, the Clerk of Court shall not issue any
summonses nor shall the Clerk of Court forward this matter to the United States Marshal for service
of process at this time.

        The Clerk of Court shall not enter any change of address submitted by Plaintiff which directs
that mail be sent to a person other than Plaintiff unless that person is an attorney admitted to practice
before this court who has entered a formal appearance.

TO PLAINTIFF:

         Plaintiff must place the civil action number listed above on any document provided to the
court pursuant to this Order. Any future filings in this case must be sent to ((Post Office Box
2317, Florence, South Carolina 29503) the address below. All documents requiring Plaintiff’s
signature shall be signed with Plaintiff’s full legal name written in Plaintiff’s own handwriting. Pro
se litigants shall not use the “s/typed name” format used in the Electronic Case Filing System. In
all future filings with this court, Plaintiff is directed to use letter-sized (8½ inches by 11 inches)
paper only, to write or type text on one side of a sheet of paper only and not to write or type on both
sides of any sheet of paper. Plaintiff is further instructed not to write to the edge of the paper, but
      4:20-cv-04494-JMC          Date Filed 04/16/21         Entry Number 24         Page 2 of 2




to maintain one inch margins on the top, bottom, and sides of each paper submitted.

       Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the following important notice:

       You are ordered to always keep the Clerk of Court advised in writing (Post Office
       Box 2317, Florence, South Carolina 29503) if your address changes for any reason,
       so as to assure that orders or other matters that specify deadlines for you to meet will
       be received by you. If as a result of your failure to comply with this Order, you fail
       to meet a deadline set by this court, your case may be dismissed for violating this
       Order. Therefore, if you have a change of address before this case is ended, you
       must comply with this Order by immediately advising the Clerk of Court in writing
       of such change of address and providing the court with the docket number of all
       pending cases you have filed with this court. Your failure to do so will not be
       excused by the court.

       IT IS SO ORDERED.

                                                         s/Thomas E. Rogers, III
April 16, 2021                                           Thomas E. Rogers, III
Florence, South Carolina                                 United States Magistrate Judge




                                                    2
